DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 1st, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited reference Shibata discloses the first and second liquid storage holes as “upstream” of the blades 3, and therefore fails to provide a prima facie case of obviousness. These arguments are not persuasive. Applicant is pointing to impeller blades “3” in the secondary reference, but the rotating impeller blades are supposed to be downstream from the liquid storage holes. Indeed, in Applicant’s own invention, the impeller blades “12” are located downstream of the liquid storage holes.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, the primary reference M1 (US 8434998) teaches the liquid storage hole downstream of the first guide vane, but upstream of the impeller blades (impeller 8). As such, since M1 teaches the drain/storage hole(s) as downstream from the stationary guide vane, and upstream of the centrifugal impeller, and Shibata provides for the first and second drain/storage holes upstream of the centrifugal impeller, then it is obvious that if there are two drain/storage holes within the invention of M1 that they are upstream of the centrifugal impeller blades but downstream of the stationary guide vanes. Applicant interpreted the impeller of Shibata as equivalent to the stationary guide vanes, which is not a proper analysis of the rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US 8434998), hereinafter referenced as M1 in view of Maier et al. (US 9095856), hereinafter referenced as M2, and further in view of Shibata (US 8192144).
Regarding claims 1-3;
M1 discloses a compressor comprising: a casing that has a columnar shape and forms a space (Figure 2); a rotation shaft (6) that extends downstream, and is configured to output rotational driving force; an impeller (8) fixed to the rotation shaft on a downstream side, and configured to compress working fluid; and a first guide vane (unlabeled, see vanes attached to 51A in Figure 3, vanes are visible as part of the rotational separator) provided in the clearance, and configured to give a swirl component to working fluid that passes through the clearance and approaches the impeller in accordance with rotation of the impeller, wherein the casing includes a first drain hole (57) opened to a portion between the impeller and the first guide vane in the space (Figure 3 shows the drain holes between the unlabeled vanes and the impeller), liquid contained in the working fluid being discharged through the first drain hole, and wherein the casing includes a first liquid storage hole (storage hole is “recess” 55) that stores liquid contained in the working fluid, is configured as a recess (55) in an intermediate portion of the casing and is disposed adjacent to the first drain hole, the intermediate portion having an inclined face (inclined face 53A) adjacent to an opening of the first liquid storage hole, and the 
M1 fails to teach the position of the motor, despite such a motor being implicit to drive the shaft, the motor having an outside diameter greater than an inlet diameter of the inlet port. M1 further fails to teach the casing includes a second liquid storage hole disposed downstream of the first liquid storage along the inclined face of the intermediate portion, the second liquid storage hole stores liquid contained  in the working fluid, is configured as a second recess in the intermediate portion of the casing and is disposed adjacent to a second drain hole, the second drain hole opened to the space and located on a downstream side with respect to the position of the first drain hole in a flow of the working fluid, liquid contained in the working fluid being discharged through the second drain hole.
M2 teaches a separator and fluid collector with a rotational device. There is a drain hole (150) downstream of the motor (109). The separator includes a rotational vane (111). The motor diameter (109) is visibly greater than the diameter of both the inlet and outlet ports (111c, 111d).
Shibata teaches a compressor with an impeller (3) and multiple drain ports and liquid storage holes (7, 8, 9, 10) located upstream of the impeller. The casing further includes a second drain port and storage hole (9, 10) located downstream of the first drain port and storage hole. This is contrasted with the embodiment in Figure 1 with one drain port and liquid storage hole upstream of the impeller (see Figure 1 with just one drain port). It is further observed that the storage hole drains the liquid out of the storage (see valve 67 connected by a fluid channel). The second drain hole and second liquid storage hole (9, 10) include drains to storage tank (66), and 
Because M1 is directed to a compressor for draining a fluid from the inlet prior to the impeller and includes the storage hole as a recess in the intermediate portion, and because Shibata teaches a compressor with multiple drain and storage holes before the inlet in order to drain fluid, and it has been held that the mere duplication of parts – in this case, multiple storage and drain holes formed as recesses the casing -- has no patentable significance unless a new and unexpected result is produced, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of M1 such that there is a second drain hole downstream of the first drain hole  such that it is formed as a recess within the intermediate portion as taught by Shibata for the purposes of allowing for the collection and temporary storage of the collected liquid to be recovered, thereby improving overall compressor performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of M1 such that a motor is provided within the space of the casing with a clearance left between the casing and the motor that extends downstream from the motor with an outside diameter greater than the inlet port as taught by M2 for the purposes of imparting a rotational force on the shaft, allowing for compression of the gas.	
Regarding claim 4, M1 in view of M2 and Shibata teaches the compressor according to claim 3 above. M1 as modified by M2 further teaches the motor diameter (M2, 109) is visibly greater than the diameter of both the inlet and outlet ports (M2, 111c, 111d). M1 further discloses the casing includes an inlet port (52). The inclined face (53A) extends from the portion that houses the motor toward the inlet .
Claims 6, 8, and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maier (US 8434998), hereinafter referenced as M1 in view of Maier et al. (US 9095856), hereinafter referenced as M2, and Shibata (US 8192144), and further in view of Fisher (US 4743161).
M1 in view of M2 and Shibata teaches the compressor according to claims 1, 2, and 4 above.
M1 fails to teach a second guide vane configured to reduce a swirl component of the working fluid at an inlet port and corresponds to an inlet through which the working fluid enters the impeller.
Fisher teaches a compressor with a centrifugal impeller (118) that includes an upstream guide vane (106) that is rotatable to impart a swirling effect on the fluid, and a downstream second guide vane (see Figure 6, unlabeled, near the gap 114). The second guide vane is stationary and installed at the inlet through which the working fluid enters the impeller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of M1 such that there is a secondary guide vane installed at the inlet through which the working fluid enters the impeller as taught by Fisher for the purposes of straightening the flow right before it enters the impeller, thereby reducing fluid separation and improving efficiency. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN D SEABE/Primary Examiner, Art Unit 3745